Back to 10-Q [qtr1200710-q.htm]


PREPARED BY:
David J. White
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
211 Commerce Street, Suite 1000
Nashville, Tennessee 37201
615.726.5600


RECORD AND RETURN TO:
David J. White
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
211 Commerce Street, Suite 1000
Nashville, Tennessee 37201
615.726.5600


 
TAX PARCEL NO. 31-4E2-001-09
 
 
LEASE TERMINATION AGREEMENT
 
THIS LEASE TERMINATION AGREEMENT (the “Termination”) is dated as of March ___,
2007, and is effective at the Effective Time (as defined in Section 1 hereof),
and is by and among HR ACQUISITION I CORPORATION, a Maryland corporation, HR
ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation (f/k/a Capstone
Capital of Pennsylvania, Inc.), and HRT HOLDINGS, INC., a Delaware corporation
(collectively the “Landlord”), with an address of 3310 West End Avenue, Suite
700, Nashville, Tennessee 37203, and EMERITUS CORPORATION, a Washington
corporation (the “Tenant”), with an address of 3131 Elliott Avenue, Suite 500,
Seattle, Washington 98121.


PRELIMINARY STATEMENTS
 
A. Pursuant to that certain Lease Agreement identified on Exhibit A attached
hereto (the “Lease”), Tenant leased from Landlord the premises more particularly
described as the “Leased Property” in the Lease (the “Premises”).
 
B. In conjunction with the conveyance of the Premises by Landlord to Tenant,
Landlord and Tenant wish to agree and consent to the termination of the Lease.
 
TERMS
 
NOW, THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and the mutual promises contained in this Termination,
the parties, intending to be legally bound, agree as follows:
 
1. Landlord and Tenant hereby agree and consent to the termination of the Lease,
effective as of ______ __.m. (Eastern Time) on the date hereof (the “Effective
Time”); provided, however, that Tenant is not released from any liabilities,
duties or obligations under the Lease that

Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------



arose or accrued prior to the Effective Time, including, without limitation, the
obligation, responsibility or liability for the payment to Landlord or any other
person or entity for any losses, liabilities, damages, injuries, penalties,
fines, costs, expenses, claims and other amounts of any and every kind
whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) that relate to (a) the Lease; (b) Tenant’s occupancy of the Premises
or the improvements thereon; (c) the use or enjoyment of any appurtenances,
easements, rights and privileges belonging to the Premises by Tenant or its
invitees, officers, contractors, subcontractors, agents, representatives or
employees; or (d) causes of action, claims, suits, actions or other proceedings
(i) pending at the Effective Time or (ii) filed or made at or after the
Effective Time and relating to events occurring or liabilities or obligations
arising or accruing prior to the Effective Time.


2. Tenant hereby releases and forever discharges Landlord from all known or
unknown causes of action, claims, suits, actions, demands or other proceedings
of any kind that Tenant has as of the Effective Time or may have after the
Effective Time on account of or in any way arising out of or related to the
Lease or the Premises.


3. This Termination shall be construed and interpreted in accordance with the
laws of the State in which the Premises are located.


4. This Termination shall inure to the benefit of the successors and assigns of
the parties hereto.


5. This Termination may be executed in any number of counterparts, each of which
shall be deemed an original hereof and all of which together shall constitute
but one Termination. In the event of any conflict between the terms of this
Termination and the terms of the Lease, the terms of this Termination shall
govern and shall be controlling.

Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this instrument effective
on the date set forth above.
 
LANDLORD:


HR ACQUISITION I CORPORATION, a         Maryland corporation


Witness:     By:____ /s/ John M. Bryant, Jr _________ 
John M. Bryant, Jr.
Senior Vice President and General Counsel
______________/s/ Monica A. Carlson ________  
Name:______ Monica A. Carlson _________  
 




STATE OF TENNESSEE )
) ss:
COUNTY OF DAVIDSON )


On this the _14th_ day of March, 2007, before me, the undersigned officer,
personally appeared John M. Bryant, Jr. who acknowledged himself to be the
Senior Vice President and General Counsel of HR ACQUISITION I CORPORATION, a
Maryland corporation, and that he as such officer, being authorized to do so,
executed the foregoing instrument for the purposes contained therein on behalf
of the said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




[SEAL]    _________/s/ Ruth Anne Caruthers ____________
Notary Public
My commission expires:_08/08/2010______









Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------



HR ACQUISITION OF PENNSYLVANIA, INC.,       a Pennsylvania corporation




Witness:     By:___ /s/ John M. Bryant, Jr _________ 
John M. Bryant, Jr.
Senior Vice President and General Counsel
________/s/ Monica A. Carlson ___  
Name:__ Monica A. Carlson ___  
 
 








STATE OF TENNESSEE )
) ss:
COUNTY OF DAVIDSON )


On this the _14th day of March, 2007, before me, the undersigned officer,
personally appeared John M. Bryant, Jr., who acknowledged themselves to be the
Senior Vice President and General Counsel of HR ACQUISITION OF PENNSYLVANIA,
INC., a Pennsylvania corporation, and that he as such officer, being authorized
to do so, executed the foregoing instrument for the purposes contained therein
on behalf of the said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




[SEAL]    ______/s/ Ruth Anne Caruthers ___________
Notary Public
My commission expires:___08/08/2010___







Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------





HRT HOLDINGS, INC., a Delaware         corporation




Witness:     By:___/s/ _ John M. Bryant, Jr.______ ___ 
John M. Bryant, Jr.
Senior Vice President and General Counsel
__/s/ Monica A. Carlson_________  
Name:_ Monica A. Carlson ________  
 
 




STATE OF TENNESSEE )
) ss:
COUNTY OF DAVIDSON )


On this the _14th_ day of March, 2007, before me, the undersigned officer,
personally appeared John M. Bryant, Jr. who acknowledged himeself to be the
Senior Vice President and General Counsel of HRT HOLDINGS, INC., a Delaware
corporation, and that he as such officer, being authorized to do so, executed
the foregoing instrument for the purposes contained therein on behalf of the
said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




[SEAL]    ___/s/ Ruth Anne Caruthers____________
Notary Public
My commission expires:__08/08/2010___









Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------



TENANT:
 
EMERITUS CORPORATION,
        a Washington corporation
Witness:      




__/s/ Leo Watterson___________  By:___/s/ Eric Mendelsohn ________
Name:_ Leo Watterson _________________   Eric Mendelsohn
Director of Real Estate and Legal          Affairs




STATE OF  Washington )
) ss:
COUNTY OF  King )


On this the _10th_ day of March, 2007, before me, the undersigned officer,
personally appeared Eric Mendelsohn who acknowledged himelf to be the Director
of Real Estate and Legal Affairs of EMERITUS CORPORATION, a Washington
corporation, and that he as such officer, being authorized to do so, executed
the foregoing instrument for the purposes contained therein on behalf of the
said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




[SEAL]    __/s/ Nadia S. Reynolds____________
Notary Public
My commission expires:__06/15/2010___









Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------




EXHIBIT A


Lease Agreement, dated May 1, 2003, by and between HR Acquisition I Corporation,
Capstone Capital of Pennsylvania, Inc., and HRT Holdings, Inc., as lessor, and
Emeritus Corporation, as lessee;


as amended by First Amendment to Lease Agreement, dated as of June 30, 2005, by
and between HR Acquisition I Corporation, HR Acquisition of Pennsylvania, Inc.
(f/k/a/ Capstone Capital of Pennsylvania, Inc.), and HRT Holdings, Inc., and
Emeritus Corporation;
 
and as evidenced by (i) a Memorandum of a Lease Agreement, dated May 1, 2003, by
and between Capstone Capital of Pennsylvania, Inc. and HRT Holdings, Inc., and
Emeritus Corporation, recorded at Instrument No. 200306273 in the Office of the
Recorder of Deeds for Columbia County, Pennsylvania, as amended by an Amendment
to Memorandum of Lease Agreement, dated as of June 30, 2005, by and between HR
Acquisition of Pennsylvania, Inc. (f/k/a Capstone Capital of Pennsylvania,
Inc.), and Emeritus Corporation, recorded at Instrument No. 200508723 in the
Office of the Recorder of Deeds for Columbia County, Pennsylvania, (ii) a
Memorandum of a Lease Agreement, dated April 28, 2003 and effective May 1, 2003,
by and between Capstone Capital of Pennsylvania, Inc. and Emeritus Corporation,
recorded at Book 697, Page 2652 in the Office of the Recorder of Deeds for
Cumberland County, Pennsylvania, as amended by an Amendment to Memorandum of
Lease Agreement, dated as of June 30, 2005, by and between HR Acquisition of
Pennsylvania, Inc. (f/k/a Capstone Capital of Pennsylvania, Inc.), and Emeritus
Corporation, recorded at Book 720, Page 128 in the Office of the Recorder of
Deeds for Cumberland County, Pennsylvania, (iii) a Memorandum of a Lease
Agreement, dated April 28, 2003, effective May 1, 2003, by and between Capstone
Capital of Pennsylvania, Inc. and Emeritus Corporation, recorded at Record Book
4921, Page 105 in the Office of the Recorder of Deeds for Dauphin County,
Pennsylvania, as amended by an Amendment to Memorandum of Lease Agreement, dated
as of June 30, 2005, by and between HR Acquisition of Pennsylvania, Inc. (f/k/a
Capstone Capital of Pennsylvania, Inc.), and Emeritus Corporation, recorded at
Record Book 6162, Page 406 in the Office of the Recorder of Deeds for Dauphin
County, Pennsylvania, (iv) a Memorandum of a Lease Agreement, recorded at Lease
No. 200317547 in the Office of the Recorder for Portage County, Ohio, as amended
by an Amendment to Memorandum of Lease Agreement, dated as of June 30, 2005, by
and between HR Acquisition I Corporation and Emeritus Corporation, recorded at
Lease No. 200517310 in the Office of the Recorder for Portage County, Ohio, (v)
a Memorandum of a Lease Agreement, dated May 1, 2003, by and between HRT
Holdings, Inc. and Emeritus Corporation, recorded at Instrument No. 200311235 in
the Office of the Clerk of the Circuit Court for Roanoke County, Virginia, as
amended by an Amendment to Memorandum of Lease Agreement, dated as of June 30,
2005, by and between HRT Holdings, Inc. and Emeritus Corporation, recorded at
Instrument No. 200511174 in the Office of the Clerk of the Circuit Court for
Roanoke County, Virginia, (vi) a Memorandum of a Lease Agreement, dated May 1,
2003, by and between HR Acquisition I Corporation (f/k/a Capstone Capital
Corporation) and Emeritus Corporation, recorded at Book 5819, Page 2461 in the
Office of the Register of Deeds for Guilford County, North Carolina, as amended
by an Amendment to Memorandum of Lease

Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------



 
Agreement, dated as of June 30, 2005, by and between HR Acquisition I
Corporation and Emeritus Corporation, recorded at Book 6352, Page 1327 in the
Office of the Register of Deeds for Guilford County, North Carolina, (vii) a
Memorandum of a Lease Agreement, dated May 1, 2003, by and between HRT Holdings,
Inc. and Emeritus Corporation, recorded at Deed Book 2271, Page 474 in the
Office of the Clerk of the Circuit Court for Rockingham County, Virginia, as
amended by an Amendment to Memorandum of Lease Agreement, dated as of June 30,
2005, by and between HRT Holdings, Inc. and Emeritus Corporation, recorded at
Deed Book 2697, Page 219 in the Office of the Clerk of the Circuit Court for
Rockingham County, Virginia, and (viii) a Memorandum of a Lease Agreement, dated
May 1, 2003, by and between HRT Holdings, Inc. and Emeritus Corporation,
recorded at Instrument No. 03-2692 in the Office of the Clerk of the Circuit
Court for the City of Danville, Virginia, as amended by an Amendment to
Memorandum of Lease Agreement, dated as of June 30, 2005, by and between HRT
Holdings, Inc. and Emeritus Corporation, recorded at Instrument No. 05-3328 in
the Office of the Clerk of the Circuit Court for the City of Danville, Virginia;


and as subject to (i) the Assignment of Rents and Leases, dated as of May 1,
2003, by and between HR Acquisition I Corporation, Capstone Capital of
Pennsylvania, Inc., and HRT Holdings, Inc., and Emeritus Corporation, recorded
at Instrument No. 200306275 in the Office of the Recorder of Deeds for Columbia
County, Pennsylvania, (ii) the Assignment of Rents and Leases, dated April 28,
2003 and effective May 1, 2003, by and between HR Acquisition I Corporation,
Capstone Capital of Pennsylvania, Inc., and HRT Holdings, Inc., and Emeritus
Corporation, recorded at Book 697, Page 2657 in the Office of the Recorder of
Deeds for Cumberland County, Pennsylvania, (iii) the Assignment of Rents and
Leases, dated April 28, 2003 and effective May 1, 2003, by and between HR
Acquisition I Corporation, Capstone Capital of Pennsylvania, Inc., and HRT
Holdings, Inc., and Emeritus Corporation, recorded at Record Book 4921, Page 128
in the Office of the Recorder of Deeds for Dauphin County, Pennsylvania, (iv)
the Assignment of Rents and Leases, dated as of May 1, 2003, by and between HR
Acquisition I Corporation, Capstone Capital of Pennsylvania, Inc., and HRT
Holdings, Inc., and Emeritus Corporation, recorded at Mortgage No. 200317549 in
the Office of the Recorder for Portage County, Ohio, (v) the Assignment of Rents
and Leases, dated as of May 1, 2003, by and between HR Acquisition I
Corporation, Capstone Capital of Pennsylvania, Inc., and HRT Holdings, Inc., and
Emeritus Corporation, recorded at Instrument No. 200311238 in the Office of the
Clerk of the Circuit Court for Roanoke County, Virginia, (vi) the Assignment of
Rents and Leases, dated as of May 1, 2003, by and between HR Acquisition I
Corporation (f/k/a Capstone Capital Corporation), Capstone Capital of
Pennsylvania, Inc., and HRT Holdings, Inc., and Emeritus Corporation, recorded
at Book 5819, Page 2483 in the Office of the Register of Deeds for Guilford
County, North Carolina, and (vii) the Assignment of Rents and Leases, dated as
of May 1, 2003, by and between HR Acquisition I Corporation, Capstone Capital of
Pennsylvania, Inc., and HRT Holdings, Inc., and Emeritus Corporation, recorded
at Instrument No. 03-2694 in the Office of the Clerk of the Circuit Court for
the City of Danville, Virginia;


and as otherwise amended, modified, extended or assigned.

Loyalton at Bloomsburg
Bloomsburg, Columbia County, Pennsylvania


--------------------------------------------------------------------------------




